Case: 20-40390      Document: 00515670176           Page: 1     Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                   No. 20-40390                         December 11, 2020
                                 Summary Calendar                          Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                         versus

   Jose Lupe Corrall,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:19-CR-186-2


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Jose Lupe Corrall appeals his conviction of conspiracy to possess with
   intent to manufacture and distribute more than 50 grams of actual
   methamphetamine. Relying on McFadden v. United States, 576 U.S. 186, 194
   (2015), he argues that the factual basis is insufficient to support his guilty plea


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40390      Document: 00515670176           Page: 2     Date Filed: 12/11/2020




                                     No. 20-40390


   because there is no indication that he knew the type of controlled substance
   involved in the offense and no evidence suggesting that he participated in
   manufacturing methamphetamine. He also argues that the indictment is
   defective because it does not protect him from future prosecution for the
   same conduct at issue here.
          Because Corrall did not object to the sufficiency of the factual basis
   underlying his guilty plea in the district court, we review for plain error. See
   United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010). To show plain error,
   Corrall must show a forfeited error that is clear or obvious and affects his
   substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
   Corrall shows such an error, we may correct the error only if it seriously
   affects the fairness, integrity, or public reputation of judicial proceedings. Id.
          The factual basis, as affirmed by Corrall, established every element of
   the underlying conspiracy. See United States v. Ochoa, 667 F.3d 643, 648 (5th
   Cir. 2012). This court has long held that knowledge of the type and quantity
   of a controlled substance is not an element of a 21 U.S.C. § 841(a)(1) offense.
   United States v. Gamez-Gonzalez, 319 F.3d 695, 699–700 (5th Cir. 2003). It
   is not clear or obvious that McFadden’s holding extends beyond the
   Controlled Substance Analogue Enforcement Act or that it changes this
   court’s precedent in non-analogue cases. See McFadden, 579 U.S. at 188–89.
   Given Corrall’s admissions at rearraignment, he has not shown that the
   district court plainly erred in determining that there was a sufficient factual
   basis underlying the conspiracy offense. See Puckett, 556 U.S. at 135.
          Regarding Corrall’s second issue on appeal, generally, an
   unconditional guilty plea like Corrall’s waives all non-jurisdictional defects
   in the trial court proceedings that occurred before the entry of the plea and
   are unrelated to the plea’s voluntariness. Tollett v. Henderson, 411 U.S. 258,
   266–67 (1973); Smith v. Estelle, 711 F.2d 677, 682 (5th Cir. 1983). Corrall’s




                                           2
Case: 20-40390        Document: 00515670176              Page: 3      Date Filed: 12/11/2020




                                         No. 20-40390


   challenge to the indictment’s sufficiency is not jurisdictional and does not
   implicate any of the exceptions to the general waiver rule. Therefore,
   Corrall’s unconditional guilty plea waived this challenge. 1 See Smith, 711
F.2d at 682.
           AFFIRMED.




           1
             The government contends that the appeal waiver in Corrall’s plea agreement
   precludes his challenge to the indictment’s sufficiency. Because we conclude that Corrall’s
   unconditional guilty plea waived this challenge, however, we need not address the
   applicability of the appeal waiver.




                                               3